DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, and 10-13 is/are rejected under 35 U.S.C. 102a(2) as being anticipated by Kim et al. (U.S. 2018/0366066) hereafter Kim.
As to claims 1 and 10, Kim discloses a display device (100, para-0054) comprising
an arrow-bezel display panel as shown in figure 1, comprising:
a display region (DA);
a lower border (NDA) connected to the display region;
a driving chip (120, para-0057) disposed in the lower border; and
a flexible circuit board (140, para-0058) disposed in the lower border and electrically connected to the driving chip (not shown), wherein the driving chip (120) is 
As to claims 2 and 11, Kim discloses a width of the accommodating region is greater than or equal to a width of the flexible circuit board (140).
As to claims 3 and 12, Kim discloses the driving chip (120) comprises a bottom edge and at least one side edge connected to the bottom edge, and the accommodating region is defined between the bottom edge and the at least one side edge.
As to claims 4 and 13, Kim discloses the at least one side edge comprises a first lateral portion and a second lateral portion disposed corresponding to the first lateral portion, and the accommodating region is defined between the first lateral portion, the bottom edge, and the second lateral portion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Rathsack et al. (U.S. 2008/0166889).
Regarding claims 5-6, and 14-15, Kim discloses all of the limitations of claimed invention except for the driving chip has an L shape, and a length of the first lateral 
Rathsack teaches a LCD panel (para-0029) as shown in figures 3-4 comprising a driving chip has an L shape (410, figure 4), and a length of the first lateral portion is equal to a length of the second lateral portion, and the driving chip has a U shape (see figure 3).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Rathsack employed in the panel of Kim in order to reduce the physical layout area and the size and shape of the active area that affect the speed and timing, non-rectangular active regions provide flexibility in achieving circuit design requirements.  

Claims 7-9 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (‘066) in view of Choi et al. (U.S. 2019/0094641).
Regarding claims 7 and 16, Kim (‘066) discloses all of the limitations of claimed invention, except for the lower border comprises a fan-out region, a connection region, the driving chip, and a lower border edge, and the flexible circuit board comprises a flexible-circuit-board fan-out area and a flexible-circuit-board pad area, and the fan-out region is tapered to connect the connection region.
Choi teaches a flexible display device (10) as shown in figures 1-2 comprising the lower border (PA) comprises a fan-out region (the region r1), a connection region (the region between the chip 310 and r1), the driving chip (310), and a lower border edge, and the flexible circuit board (400) comprises a flexible-circuit-board fan-out area 
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Choi employed in the panel of Kim in order to provide electrical connections between the flexible circuit board to the display panel through the IC driver.
Regarding claims 8 and 17, Kim (‘066) as modified by Choi teaches the fan-out region (r1) comprises a virtual pixel region (the region connected to the pixel DA), a pixel separation region (the region between the pixel region and test region), and a chip test region (the region connected to the chip 310).
Regarding claims 9 and 18, Kim (‘066) as modified by Choi teaches the flexible-circuit-board fan-out area (the area 315) and the flexible-circuit-board pad area (not shown) have a same width, and the width of the flexible-circuit-board fan-out area and the flexible-circuit-board pad area is less than a width of the driving chip (310).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929.  The examiner can normally be reached on MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN T DINH/Primary Examiner, Art Unit 2848